DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Observations
Based on p. 6 of applicant's 4-9-2021 arguments, the Office interprets Figures 4-9 (added 1-7-2021) as having been canceled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "differential filtering process." in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant can add this feature to one of the existing drawings or add a new drawing focusing on this feature, whichever is more appropriate.  The specification should be amended to describe the additional feature/drawing, and if a new drawing is submitted, a brief description of that drawing must be added.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
On p. 1, line 14, "§1 19(e)" should be replaced by --§119(e)--.
On p. 2, line 5, "tothe" should be replaced by --to the--.
On p. 2, line 5, "1 50m/s" should be replaced by --150m/s--.
On p. 7, line 16, "IA" should be replaced by --1A--.
On p. 7, line 18, "IB" should be replaced by --1B--.
On p. 8, line 1, "IC" should be replaced by --1C--.
On p. 8, line 17, "multiplevehicles" should be replaced by --multiple vehicles--.
Appropriate correction is required.  It is noted that the current version of the specification is the substitute specification dated 6-19-2020.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), and MPEP 2164.  According to MPEP 2164: "When claimed subject matter is only presented in the claims and not in the specification portion of the application, the specification should be objected to for lacking the requisite support for the claimed subject matter".  Correction 

Claim Interpretation - 35 USC § 112(f)/6th ¶
The following is a quotation of 35 U.S.C. 112(f)/6th ¶ (hereinafter 112(f)):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office 
	
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	Claim(s) 26: elevation measurement device (i.e. device for elevation measurement).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

	
Claim Rejections - 35 USC § 112

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20-27 is/are rejected under 35 U.S.C. 112(a)/1st ¶, because the specification does not reasonably provide enablement for the full scope of claims, as detailed below.  One skilled in the art would not be enabled to make and use the entire scope of the claimed invention without undue experimentation.  Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Claim 20, lines 16-17, recites "compute an absolute location based on difference between the first, second, and third times and on the at least one relative change in position".  Claim 26, lines 17-18, recites "compute an absolute location based on a difference between the first and second times and based on the relative change in position".  Compliance with the enablement requirement of 35 USC 112(a), requires that the specification enable the full scope of every claim. See Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 84 USPQ2d 1108.  The claim encompasses computing the absolute location using only one relative change in position and the claimed differences between the times of receipts of pseudo-ranges.  However, it is unclear how an absolute location can be determined based only these values.  What links the relative position to an absolute coordinate frame?  The claim does not require that the claimed pseudo-range measurements are used in a GNSS process for determining the absolute position.  (For example, equations 11-14 of Kyrtsos use pseudo-ranges along with the corresponding positions of the GNSS satellite of each time, which are in an absolute coordinate system, to be able to determine the position of the receiver in that absolute coordinate system.)  Applicant provides no direction or examples of how to calculate 
The remaining claims are dependent on claims 20 and 27.
	
Claims 20-25 is/are rejected under 35 U.S.C. 112(b)/112 2nd ¶, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 20, lines 16-17, recites "a difference between the first, second, and third times".  It is unclear what is being referred to.  One can take a difference between two values, but it is unclear how the claimed difference between three values is performed.
The remaining claims are dependent on claim 20.  
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.
	
	
Claim Rejections - 35 USC § 103
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos (US 5,452,211 A) in view of Levy (US 20180196142 A1).
Kyrtsos discloses:
a computer (214, Fig. 2); 
a clock (col. 10, line 12; col. 11, line 13);

a GNSS receiver in communication with the computer (210, Fig. 2);
wherein the computer is configured to execute software to: tag, with a first time of the atomic clock, a first pseudo-range measured by the GNSS receiver with respect to a first satellite; tag, with a second time of the atomic clock, a second pseudo-range measured by the GNSS receiver with respect to a second satellite; tag, with a third time of the atomic clock, a third pseudo-range measured by the GNSS receiver with respect to a third satellite; compute at least one relative change in position based on data measured by the IMU between the first, second, and third times; and compute an absolute location based on a difference between the first, second, and third times and on the at least one relative change in position (Fig. 10; col. 5, lines 41-44; col. 7, line 56 to col. 8, line 2; col. 8, lines 30-36; col. 9, lines 31-34; col. 11, line 42 to col. 12, line 44) [where each time difference is Δt (col. 11, lines 45-48) and the relative changes in position are the velocities multiplied by Δt (col. 12, lines 24-39).  The time tags are used to identify the velocity determined using the IMU that corresponds to a particular pseudo-range (col. 9, lines 31-34; col. 11, lines 51-59; col. 12, lines 40-51).  That is, in the series of equations 13, 15, 16, and 17, R''E is the pseudo-range and Vx3, Vy3, and Vz3 are the x, y, and z components of the velocity at the corresponding time t3.]
Kyrtsos fails to disclose the clock being an atomic clock. 
Levy teaches using an atomic clock as a clock in a GNSS device in order to prevent spoofing or jamming of timing (¶63).
.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos and Levy, as applied to claim 20, above, and further in view of Shamoto (US 2009/0140916 A1).
In regard to claim 21, Kyrtsos further discloses that the computer system part of a first vehicle (200, Fig. 2).
Kyrtsos and Levy fail to teach receiving measurements from a second vehicle; and calculating a relative position between the first and second vehicles using a differential filtering process.
Shamoto teaches receiving measurements from a second vehicle; and calculating a relative position between the first and second vehicles using a differential filtering process (Fig. 1-2; ¶18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to help the driver and/or vehicle to be aware of the positions of surrounding vehicles, e.g., for collision avoidance.

In regard to claim 22, Shamoto further teaches the received measurements
comprise a time and wherein the calculation of the relative position between the first and second vehicles is based at least in part on the time.(Fig. 2-3; ¶25; ¶27; ¶31) [where the information on the carrier wave phase includes an observation time measurement, which is exchanged between the vehicles and then used for the determination of the relative position].  In the combination, the vehicle positioning system clocks are atomic clocks for the reasons detailed in the rejection of parent claim 20.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos, Levy, and Shamoto, as applied to claim 21, and further in view of Chao (US 2015/0045072 A1).
Kyrtsos further discloses odometry, using an odometer, to provide relative localization between GNSS measurements (216, Fig. 2) together with inertial measurements (212, Fig. 2 including by odometry 216 and inertial 218).
The combination fails to disclose the received measurements are acquired from at least one of visual odometry and LADAR odometry that measures the relative position between the first and second vehicles.
Chao teaches that visual odometry is a known technology for providing relative localization/relative motion tracking (¶30).
.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos and Levy, as applied to claim 20, above, and further in view of Bromley (US 2015/0338521 A1).
Kyrtsos and Levy fail to teach adjusting the atomic clock to absolute time using a lock from the satellites.
Bromley teaches adjusting a GNSS system clock to absolute time using a lock from the satellites (Fig. 17; ¶304; p. 28, col. 2, lines 417).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to allow positioning with only three satellite signals, since with the local clock synchronized to GNSS time, the clock offset is zero and no longer an unknown.  In other words, if there is no clock offset, there are only three unknowns, the x, y, and z components of the receiver position, and thus only three equations from three satellite signals are needed.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the local clock is synchronized to GNSS time and the clock offset is zero.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos and Levy, as applied to claim 20, above, and further in view of Weisenburger (US 8,188,912 B1).
Kyrtsos and Levy fail to teach measuring an elevation other than using GNSS, and computing the absolute location based on the elevation .
Weisenburger teaches using a non-GNSS elevation/altitude measurements to be able to determine position when fewer than the minimum number of satellites for GNSS positioning are available (col. 1, lines 8-28).
It would have been obvious to one of ordinary skill in the art to include this feature of Weisenburger in order to allow positioning when a sufficient number of satellites are not available.

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos (US 5,452,211 A) in view of Levy (US 20180196142 A1) and Weisenburger (US 8,188,912 B1).
In regard to claim 26, Kyrtsos discloses:
a computer (214, Fig. 2); 
a clock (col. 10, line 12; col. 11, line 13);
an Inertial Measurement Unit (IMU) in communication with the computer (212, Fig. 2);
a GNSS receiver in communication with the computer (210, Fig. 2);
wherein the computer is configured to execute software to: tag, with a first time of the atomic clock, a first pseudo-range measured by the GNSS receiver with respect to a E is the pseudo-range and Vx3, Vy3, and Vz3 are the x, y, and z components of the velocity at the corresponding time t3.]
Kyrtsos fails to disclose the clock being an atomic clock; and an elevation measurement device other than using GNSS, and computing the relative change in position and the absolute location based on the elevation.
Levy teaches using an atomic clock as a clock in a GNSS device in order to prevent spoofing or jamming of timing (¶63).
It would have been obvious to one of ordinary skill in the art to use an atomic clock as the clock in the GNSS device of Kyrtsos in order to prevent spoofing or jamming of timing, and thus prevent an incorrect position from being calculated, as motivated by Levy.  It is noted that ¶63 of Levy is supported by priority document IL 235356 on p. 5, ¶2.

It would have been obvious to one of ordinary skill in the art to include this feature of Weisenburger in order to allow positioning when a sufficient number of satellites are not available.
	In the combination, during a time period when fewer than the required number of satellites are present, the elevation measurement device would be used to produce the elevation measurement during the entire time period.
In regard to claim 27, Kyrtsos further discloses the first and second satellites comprise the same satellite in view at each of the first and second times (Fig. 10; col. 11, line 51 to col. 12, line 51).

The following reference(s) is/are also found relevant:
Groves (Principles of GNSS, Inertial, and Multisensor Integrated Navigation Systems), which teaches details of positioning using inertial navigation.
Wang (US 2009/0254278 A1), which teaches using GNSS and inertial sensors to identify GNSS spoofing.
Dehnie (US 2013/0002477 A1), which teaches using GNSS and inertial sensors to identify GNSS spoofing.

Hunter (US 2010/0198511 A1), which teaches a relative localization system comprising gyros, accelerometers, a barometer, and a magnetometer (of which a compass is an example) (¶47).
Haykin (Adaptive Filter Theory), which teaches about Kalman filters in detail (chapter 7).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 7-8, with respect to the objection(s), have been fully considered and are persuasive.  The objection(s) have been withdrawn.
Applicant’s arguments on p. 8-9, with respect to the 35 USC 112 rejection(s), have been fully considered and are persuasive.  The rejection(s) have been withdrawn.
Applicant’s arguments on p. 9-11, with respect to the drawing objection(s) have been considered fully consider, but are not persuasive. 
Applicant argues that Kyrtsos requires at least four pseudo-range measurements to determine absolute location.  However, it is unclear what claim language excludes the use of four pseudo-range measurements to determine absolute location.  Just because the claim states that the absolute location is based on certain things does not mean it can't be based on other things, as well.
Conclusion
Applicant's amendment of 4-9-2021 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 20 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648